 Case 3:18-bk-30213              Doc 52   Filed 04/09/19 Entered 04/09/19 13:45:45        Desc
                                               Page 1 of 10
                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION

  In re:                                           §    Case No. 3:18-BK-30213
                                                   §
  JOHN BLAINE STONER                               §
                                                   §
                                                   §    Judge Humphrey
                      Debtor(s)                    §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          John G. Jansing, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $97,107.50               Assets Exempt:       $4,725.00
(without deducting any secured claims)



Total Distributions to                                 Claims Discharged
Claimants:                         $7,557.76           Without Payment:     $849,423.61

Total Expenses of
Administration:                    $1,945.73


        3)      Total gross receipts of $9,503.49 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $9,503.49 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
 Case 3:18-bk-30213              Doc 52     Filed 04/09/19 Entered 04/09/19 13:45:45           Desc
                                                 Page 2 of 10



                                   CLAIMS           CLAIMS             CLAIMS               CLAIMS
                                 SCHEDULED         ASSERTED           ALLOWED                PAID
  Secured Claims
  (from Exhibit 3)                $111,306.29              $0.00               $0.00               $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                      NA          $1,945.73           $1,945.73          $1,945.73
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                      NA              $0.00               $0.00               $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                           $0.00            $0.00               $0.00               $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                    $823,827.25        $399,417.79        $399,417.79           $7,557.76
  Exhibit 7)
           Total
     Disbursements                $935,133.54        $401,363.52        $401,363.52           $9,503.49

        4). This case was originally filed under chapter 7 on 01/24/2018. The case was pending
  for 12 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 04/07/2019                              By: /s/ John G. Jansing
                                                        /Joh Trustee
                                                        n
                                                        G.
                                                        Jan
                                                        sing

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
 Case 3:18-bk-30213              Doc 52     Filed 04/09/19 Entered 04/09/19 13:45:45                     Desc
                                                 Page 3 of 10
                                                 EXHIBITS TO
                                                FINAL ACCOUNT



 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                     UNIFORM                          AMOUNT
                                                                       TRAN. CODE                       RECEIVED
Federal and State Income Tax Refunds Federal                              1129-000                         $9,503.49
TOTAL GROSS RECEIPTS                                                                                       $9,503.49

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM              CLAIMS              CLAIMS   CLAIMS               CLAIMS
NUMBER                             TRAN. CODE         SCHEDULED            ASSERTED ALLOWED                  PAID
               Greenville            4110-000                $608.00               $0.00        $0.00             $0.00
              National Bank
               Midusa Credit         4110-000             $47,698.29               $0.00        $0.00             $0.00
              Union, Inc.
              James C. Wagner        4110-000             $63,000.00               $0.00        $0.00             $0.00
              & Stacy R.
              Carroll
TOTAL SECURED CLAIMS                                     $111,306.29               $0.00        $0.00             $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM               CLAIMS              CLAIMS            CLAIMS              CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                 PAID
John G. Jansing,              2100-000                    NA           $1,700.35        $1,700.35          $1,700.35
Trustee
John G. Jansing,              2200-000                    NA            $201.13            $201.13           $201.13
Trustee
Pinnacle Bank                 2600-000                    NA             $44.25             $44.25            $44.25
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA           $1,945.73        $1,945.73          $1,945.73
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE




UST Form 101-7-TDR (10/1/2010)
 Case 3:18-bk-30213              Doc 52   Filed 04/09/19 Entered 04/09/19 13:45:45          Desc
                                               Page 4 of 10

 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM        CLAIMS         CLAIMS        CLAIMS       CLAIMS
NUMBER                             TRAN. CODE   SCHEDULED       ASSERTED      ALLOWED          PAID
     1        William Fanslow        7100-000     $138,000.00   $138,000.00   $138,000.00    $2,702.01
     2        Village of Plain       7100-000     $110,000.00   $162,922.16   $162,922.16    $3,189.96
              City, Ohio
     3        SLM BANK c/o           7100-000       $2,085.25     $1,839.87     $1,839.87      $36.02
     4        Discover Bank          7100-000       $7,657.00     $7,654.27     $7,654.27     $149.87
     5        Jerry Faine &          7100-000      $46,000.00    $46,000.00    $46,000.00     $900.67
              Kris Faine
     6        Capital One Bank       7100-000       $5,502.00     $5,546.78     $5,546.78     $108.60
              USA NA
     7        Navient                7100-000       $2,942.42     $1,770.36     $1,770.36      $34.66
              Solutions, LLC
     8        U.S. Bank              7100-000       $1,055.00      $977.76       $977.76       $19.14
              National
              Association
     9        U.S. Bank              7100-000           $0.00     $4,741.17     $4,741.17      $92.83
              National
              Association
     10       PYOD, LLC its          7100-000       $1,065.00     $1,159.60     $1,159.60      $22.70
              successors and
              assigns as
              assignee
     11       American Express       7100-000       $6,427.00     $3,586.17     $3,586.17      $70.22
              National Bank
     12       Synchrony Bank         7100-000       $1,143.00     $1,231.90     $1,231.90      $24.12
     13       PYOD, LLC its          7100-000       $8,650.00     $9,138.43     $9,138.43     $178.93
              successors and
              assigns as
              assignee o
     14       U.S. Bank              7100-000           $0.00     $1,431.81     $1,431.81      $28.03
              National
              Association
     15       Mid USA Credit         7200-000      $23,000.00     $8,677.08     $8,677.08          $0.00
              Union
     16       Mid USA Credit         7200-000      $12,737.00     $4,740.43     $4,740.43          $0.00
              Union
              Hemms Glass            7100-000       $2,500.00         $0.00         $0.00          $0.00
              Shop
              Target Card            7100-000       $6,427.00         $0.00         $0.00          $0.00
              Services
              American               7100-000       $6,246.50         $0.00         $0.00          $0.00
              Arbitration
              Association
              BankAmericard          7100-000      $20,536.00         $0.00         $0.00          $0.00
              Bedrock Legal,         7100-000           $0.00         $0.00         $0.00          $0.00
              Raggio &

UST Form 101-7-TDR (10/1/2010)
 Case 3:18-bk-30213              Doc 52   Filed 04/09/19 Entered 04/09/19 13:45:45          Desc
                                               Page 5 of 10

              Assoc,PLLC
              Borkholder             7100-000           $0.00         $0.00         $0.00          $0.00
              Building &
              Supply
              Bryce Hill             7100-000       $3,000.00         $0.00         $0.00          $0.00
              Capital One            7100-000         $37.40          $0.00         $0.00          $0.00
              Commercial
              Erin Wilson            7100-000      $40,875.12         $0.00         $0.00          $0.00
              Ernst Concrete         7100-000      $30,000.00         $0.00         $0.00          $0.00
              Fateh Property         7100-000     $225,500.00         $0.00         $0.00          $0.00
              LLC
              Julie Tumeo            7100-000      $22,000.00         $0.00         $0.00          $0.00
              Ohio Ready Mix         7100-000      $15,000.00         $0.00         $0.00          $0.00
              Ron                    7100-000           $0.00         $0.00         $0.00          $0.00
              Rockenbaugh
              Sallie Mae             7100-000      $17,566.44         $0.00         $0.00          $0.00
              Seton General          7100-000           $0.00         $0.00         $0.00          $0.00
              Contracting
              Site & Pipe LLC        7100-000      $27,000.00         $0.00         $0.00          $0.00
              Troy Saylor            7100-000      $40,875.12         $0.00         $0.00          $0.00
TOTAL GENERAL UNSECURED CLAIMS                    $823,827.25   $399,417.79   $399,417.79    $7,557.76




UST Form 101-7-TDR (10/1/2010)
                                          Case 3:18-bk-30213   Doc 52    Filed 04/09/19
                                                                                FORM 1    Entered 04/09/19 13:45:45                               Desc
                                                                              Page 6 of 10
                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                     Page No:    1              Exhibit 8
                                                                                ASSET CASES

Case No.:                   18-30213                                                                                               Trustee Name:                               John G. Jansing
Case Name:                  STONER, JOHN BLAINE                                                                                    Date Filed (f) or Converted (c):            01/24/2018 (f)
For the Period Ending:      4/7/2019                                                                                               §341(a) Meeting Date:                       03/23/2018
                                                                                                                                   Claims Bar Date:                            09/10/2018

                                   1                            2                        3                                 4                        5                                            6

                        Asset Description                     Petition/           Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                     Unscheduled          (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                  Value                    Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

 Ref. #
1       733 S. Limestone St. Springfield, OH -                  $32,500.00                                $0.00                                          $0.00                                            FA
        45505-0000 Clark County
2       2008 Ford F 150 Pickup Truck Mileage: 169000                $8,298.00                             $0.00           OA                             $0.00                                            FA
3       2014 Ford E 350 Passenger van Mileage: 54000            $22,000.00                                $0.00           OA                             $0.00                                            FA
4       2001 Palamino camper                                        $2,200.00                             $0.00                                          $0.00                                            FA
5       1991 Jayco Popup Camper                                     $1,475.00                             $0.00                                          $0.00                                            FA
6       Usual Houshold goods and furnishings , no single             $200.00                              $0.00                                          $0.00                                            FA
        item over $200.00
7       Used Computer                                                $200.00                              $0.00                                          $0.00                                            FA
8       Used Golf Clubs                                              $150.00                              $0.00                                          $0.00                                            FA
9       Usual Closing and accessories no single item over            $200.00                              $0.00                                          $0.00                                            FA
        $200.00
10      Wedding Ring                                                 $100.00                              $0.00                                          $0.00                                            FA
11      Cash                                                          $20.00                              $0.00                                          $0.00                                            FA
12      Checking Wright Patt Credit Union                            $380.00                              $0.00                                          $0.00                                            FA
13      Wright Patt Credit Union                                       $2.50                              $0.00                                          $0.00                                            FA
14      Blaine Builders, LLC 100 %                                     $0.00                              $0.00                                          $0.00                                            FA
15      Pension Ohio State Teachers Retirement Pension              Unknown                               $0.00                                          $0.00                                            FA
16      Roth IRA Amundi Pioneer                                      $425.00                              $0.00                                          $0.00                                            FA
17      Rental Security deposit Landlord Security                    $850.00                              $0.00                                          $0.00                                            FA
        Deposit--Mary Freyhoff
18      Federal and State Income Tax Refunds Federal                   $0.00                       $9,503.49                                        $9,503.49                                             FA
19      Claim against Matt Taylor for monies paid and               Unknown                        Unknown                                               $0.00                                            FA
        work not completed
20      Ozark National Life Insurance Company Lisa R.               $6,943.00                             $0.00                                          $0.00                                            FA
        Stoner
21      Blaine Builders, LLC has a pending Lawsuit                  Unknown                        Unknown                                               $0.00                                            FA
        against Taylor Group of Ohio, Inc. and Matt
        Taylor for contract damages and fraud. See
        Details in Statement of Affairs.
                                          Case 3:18-bk-30213                  Doc 52  Filed 04/09/19
                                                                                             FORM 1    Entered 04/09/19 13:45:45                                       Desc
                                                                                           Page 7 of 10
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Page No:    2              Exhibit 8
                                                                                                     ASSET CASES

Case No.:                   18-30213                                                                                                                    Trustee Name:                               John G. Jansing
Case Name:                  STONER, JOHN BLAINE                                                                                                         Date Filed (f) or Converted (c):            01/24/2018 (f)
For the Period Ending:      4/7/2019                                                                                                                    §341(a) Meeting Date:                       03/23/2018
                                                                                                                                                        Claims Bar Date:                            09/10/2018

                                1                                              2                              3                                 4                        5                                            6

                        Asset Description                                   Petition/                  Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                   Unscheduled                 (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                Value                           Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

22      Blaine Builders, LLC. has a checking account at                         $24,089.00                                     $0.00                                          $0.00                                            FA
        Wright Patt Credit Union, with an approximate
        balance of $24,000.00 and a checking account at
        Mid USA Credit Union with an approximate
        balance of $89.00


TOTALS (Excluding unknown value)                                                                                                                                                                  Gross Value of Remaining Assets
                                                                               $100,032.50                              $9,503.49                                         $9,503.49                                       $0.00




     Major Activities affecting case closing:
      09/22/2018     Claims bar date ran on9/10/18. Trustee to review claims and prepare TFR/NFR.
      06/10/2018     Investigating whether claims against Matt Taylor and Taylor Group of Ohio Inc have any value and are worth pursuing. All non-exempt tax refund monies have been paid to the
                     bankruptcy estate by Debtor. Requested clerk to notice assets and set a claims bar date. Waiting for bar date to run.


Initial Projected Date Of Final Report (TFR):             10/31/2018                         Current Projected Date Of Final Report (TFR):                                   /s/ JOHN G. JANSING
                                                                                                                                                                             JOHN G. JANSING
                                            Case 3:18-bk-30213           Doc 52  Filed 04/09/19
                                                                                        FORM 2 Entered 04/09/19 13:45:45                            Desc        Page No: 1                   Exhibit 9
                                                                                      Page  8 of 10
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          18-30213                                                                                    Trustee Name:                           John G. Jansing
 Case Name:                        STONER, JOHN BLAINE                                                                         Bank Name:                              Pinnacle Bank
Primary Taxpayer ID #:             **-***8278                                                                                  Checking Acct #:                        ******0363
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:
For Period Beginning:              1/24/2018                                                                                   Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                 4/7/2019                                                                                    Separate bond (if applicable):

       1                2                                    3                                          4                                           5                        6                       7

   Transaction       Check /                           Paid to/                 Description of Transaction                      Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                        Received From                                                              Tran Code            $                     $


06/04/2018            (18)     John B. Stoner                            Lump sum payment by Debtor of non-exempt portion of    1129-000          $9,503.49                                              $9,503.49
                                                                         2017 federal and state tax refunds.
06/29/2018                     Pinnacle Bank                             Pinnacle Analysis                                      2600-000                                            $13.65               $9,489.84
07/31/2018                     Pinnacle Bank                             Pinnacle Analysis                                      2600-000                                            $15.31               $9,474.53
08/31/2018                     Pinnacle Bank                             Pinnacle Analysis                                      2600-000                                            $15.29               $9,459.24
01/31/2019           2001      John G. Jansing                           Trustee Compensation                                   2100-000                                         $1,700.35               $7,758.89
01/31/2019           2002      John G. Jansing                           Trustee Expenses                                       2200-000                                          $201.13                $7,557.76
01/31/2019           2003      William Fanslow                           Claim #: 1; Amount Allowed: 138,000.00;                7100-000                                         $2,702.01               $4,855.75
01/31/2019           2004      Village of Plain City, Ohio               Claim #: 2; Amount Allowed: 162,922.16;                7100-000                                         $3,189.96               $1,665.79
01/31/2019           2005      SLM BANK c/o                              Claim #: 3; Amount Allowed: 1,839.87;                  7100-000                                            $36.02               $1,629.77
01/31/2019           2006      Discover Bank                             Claim #: 4; Amount Allowed: 7,654.27;                  7100-000                                          $149.87                $1,479.90
01/31/2019           2007      Jerry Faine & Kris Faine                  Claim #: 5; Amount Allowed: 46,000.00;                 7100-000                                          $900.67                 $579.23
01/31/2019           2008      Capital One Bank USA NA                   Claim #: 6; Amount Allowed: 5,546.78;                  7100-000                                          $108.60                 $470.63
01/31/2019           2009      Navient Solutions, LLC                    Claim #: 7; Amount Allowed: 1,770.36;                  7100-000                                            $34.66                $435.97
01/31/2019           2010      U.S. Bank National Association            Claim #: 8; Amount Allowed: 977.76;                    7100-000                                            $19.14                $416.83
01/31/2019           2011      U.S. Bank National Association            Claim #: 9; Amount Allowed: 4,741.17;                  7100-000                                            $92.83                $324.00
01/31/2019           2012      PYOD, LLC its successors and assigns as   Claim #: 10; Amount Allowed: 1,159.60;                 7100-000                                            $22.70                $301.30
                               assignee
01/31/2019           2013      American Express National Bank            Claim #: 11; Amount Allowed: 3,586.17;                 7100-000                                            $70.22                $231.08
01/31/2019           2014      Synchrony Bank                            Claim #: 12; Amount Allowed: 1,231.90;                 7100-000                                            $24.12                $206.96
01/31/2019           2015      PYOD, LLC its successors and assigns as   Claim #: 13; Amount Allowed: 9,138.43;                 7100-000                                          $178.93                  $28.03
                               assignee o
01/31/2019           2016      U.S. Bank National Association            Claim #: 14; Amount Allowed: 1,431.81;                 7100-000                                            $28.03                  $0.00




                                                                                                                               SUBTOTALS           $9,503.49                     $9,503.49
                                          Case 3:18-bk-30213      Doc 52  Filed 04/09/19
                                                                                 FORM 2 Entered 04/09/19 13:45:45                                    Desc        Page No: 2                   Exhibit 9
                                                                               Page  9 of 10
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          18-30213                                                                                     Trustee Name:                            John G. Jansing
Case Name:                        STONER, JOHN BLAINE                                                                          Bank Name:                               Pinnacle Bank
Primary Taxpayer ID #:            **-***8278                                                                                   Checking Acct #:                         ******0363
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:
For Period Beginning:             1/24/2018                                                                                    Blanket bond (per case limit):           $2,000,000.00
For Period Ending:                4/7/2019                                                                                     Separate bond (if applicable):

      1                 2                                3                                      4                                                     5                       6                       7

  Transaction        Check /                         Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement                 Balance
     Date             Ref. #                      Received From                                                                Tran Code            $                      $


                                                                                  TOTALS:                                                            $9,503.49                    $9,503.49                  $0.00
                                                                                      Less: Bank transfers/CDs                                           $0.00                        $0.00
                                                                                  Subtotal                                                           $9,503.49                    $9,503.49
                                                                                      Less: Payments to debtors                                          $0.00                        $0.00
                                                                                  Net                                                                $9,503.49                    $9,503.49



                     For the period of 1/24/2018 to 4/7/2019                                                For the entire history of the account between 06/04/2018 to 4/7/2019

                     Total Compensable Receipts:                   $9,503.49                                Total Compensable Receipts:                                       $9,503.49
                     Total Non-Compensable Receipts:                   $0.00                                Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                 $9,503.49                                Total Comp/Non Comp Receipts:                                     $9,503.49
                     Total Internal/Transfer Receipts:                 $0.00                                Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:              $9,503.49                                Total Compensable Disbursements:                                  $9,503.49
                     Total Non-Compensable Disbursements:              $0.00                                Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:            $9,503.49                                Total Comp/Non Comp Disbursements:                                $9,503.49
                     Total Internal/Transfer Disbursements:            $0.00                                Total Internal/Transfer Disbursements:                                $0.00
                                          Case 3:18-bk-30213      Doc 52  Filed 04/09/19
                                                                                 FORM 2 Entered 04/09/19 13:45:45                            Desc       Page No: 3               Exhibit 9
                                                                              Page   10 of 10
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-30213                                                                              Trustee Name:                           John G. Jansing
Case Name:                       STONER, JOHN BLAINE                                                                   Bank Name:                              Pinnacle Bank
Primary Taxpayer ID #:           **-***8278                                                                            Checking Acct #:                        ******0363
Co-Debtor Taxpayer ID #:                                                                                               Account Title:
For Period Beginning:            1/24/2018                                                                             Blanket bond (per case limit):          $2,000,000.00
For Period Ending:               4/7/2019                                                                              Separate bond (if applicable):

      1                 2                                3                                     4                                             5                       6                   7

  Transaction        Check /                         Paid to/          Description of Transaction                       Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                      Received From                                                        Tran Code            $                     $




                                                                                                                                                                          NET           ACCOUNT
                                                                                 TOTAL - ALL ACCOUNTS                           NET DEPOSITS                         DISBURSE          BALANCES

                                                                                                                                          $9,503.49                  $9,503.49                  $0.00




                     For the period of 1/24/2018 to 4/7/2019                                        For the entire history of the case between 01/24/2018 to 4/7/2019

                     Total Compensable Receipts:                   $9,503.49                        Total Compensable Receipts:                                      $9,503.49
                     Total Non-Compensable Receipts:                   $0.00                        Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                 $9,503.49                        Total Comp/Non Comp Receipts:                                    $9,503.49
                     Total Internal/Transfer Receipts:                 $0.00                        Total Internal/Transfer Receipts:                                    $0.00


                     Total Compensable Disbursements:              $9,503.49                        Total Compensable Disbursements:                                 $9,503.49
                     Total Non-Compensable Disbursements:              $0.00                        Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:            $9,503.49                        Total Comp/Non Comp Disbursements:                               $9,503.49
                     Total Internal/Transfer Disbursements:            $0.00                        Total Internal/Transfer Disbursements:                               $0.00




                                                                                                                    /s/ JOHN G. JANSING
                                                                                                                    JOHN G. JANSING
